UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

JOSEPH TRANCHINA,

                                  Plaintiff,
      vs.                                              9:17-CV-1256
                                                       (MAD/ML)

C.O. JUSTIN MCGRATH, Bare Hill Correctional
Facility, formerly known as Jeremy McGrath, and
SGT. MATTHEW BARNABY, Bare Hill Correctional
Facility, also known as "John" Barnaby,

                                  Defendants.

____________________________________________

APPEARANCES:                                      OF COUNSEL:

SIVIN, MILLER LAW FIRM                            EDWARD SIVIN, ESQ.
20 Vesey Street                                   ANDREW WEISS, ESQ.
Suite 1400
New York, New York 10007
Attorneys for Plaintiff

LAW OFFICES OF MICHAEL S.                         MOSES M. AHN, ESQ.
LAMONSOFF, PLLC
32 Old Slip, 8th Floor
New York, New York 10005
Attorneys for Plaintiff

LIPPES, MATHIAS, WEXLER &                         VINCENT M. MIRANDA, ESQ.
FRIEDMAN, LLP                                     BENJAMIN F. MACALUSO, ESQ.
50 Fountain Plaza, Suite 1700
Buffalo, New York 14202
Attorneys for Defendant McGrath

OFFICE OF THE NEW YORK                            RYAN W. HICKEY, AAG
STATE ATTORNEY GENERAL
The Capitol
Albany, New York 12224
Attorneys for Defendant Barnaby

Mae A. D'Agostino, U.S. District Judge:
                           MEMORANDUM-DECISION AND ORDER

                                       I. INTRODUCTION

       Plaintiff commenced this action on November 15, 2017, pursuant to 42 U.S.C. § 1983,

over incidents that occurred at Bare Hill Correctional Facility ("Bare Hill C.F.") while Plaintiff

was an inmate in the custody of the New York State Department of Corrections and Community

Supervision ("DOCCS"). See Dkt. No. 1. In his amended complaint, Plaintiff asserted six causes

of action: (1) infliction of cruel and unusual punishment in violation of the Eighth Amendment;

(2) denial of substantive due process in violation of the Fourteenth Amendment; (3) First

Amendment retaliation against Defendant McGrath; (4) state law battery against Defendants; (5)

state law intentional infliction of emotional distress; and (6) state law intentional and malicious

action. See Dkt. No. 5.1

       Currently before the Court are Defendants' motions for summary judgment. See Dkt. Nos.

60 & 61.

                                       II. BACKGROUND2

A.     The Parties and Claims

       Plaintiff was at all times relevant to this amended complaint an inmate in the custody of

DOCCS, incarcerated at Bare Hill C.F. See Dkt. No. 63-6 at ¶ 1. Plaintiff brings claims against

two individual Defendants: former Correction Officer Justin McGrath and Correction Sergeant

Matthew Barnaby. See id. at ¶ 2. Plaintiff's claims with respect to Defendant Barnaby are for



       1
          In a Memorandum-Decision and Order dated June 19, 2018, the Court granted in part
Defendants' motion to dismiss and dismissed all state-law claims against Defendant Barnaby and
all official capacity claims against both Defendants. See Dkt. No. 24.
       2
        To avoid confusion, anytime the Court references a specific page number for an entry on
the docket, it will cite to the page number assigned by the Court's electronic filing system.
                                                  2
excessive force and/or failure to intervene in violation of the Eighth and Fourteenth Amendments

to the United States Constitution. See id. at ¶ 3. Plaintiff brings the same claims against

Defendant McGrath in addition to claims for retaliation in violation of the First Amendment, and

a variety of state-law claims. See id. at ¶ 4.

B.     Background to the Relative Events

       Plaintiff arrived at Bare Hill C.F. in or about June 2015 and was incarcerated there on

January 28, 2016. See id. at ¶ 7. Defendant Barnaby was assigned to Bare Hill C.F. between

approximately October 2015 and August 2017. See id. at ¶ 8. During the majority of his tenure at

Bare Hill C.F., Defendant Barnaby served as the facility's Annex Sergeant for the 2:00 p.m. to

10:00 p.m. shift, and occasionally the 6:00 a.m. to 2:00 p.m. shift. See id. at ¶ 9.

       Sergeant Barnaby's area of responsibility as Annex Sergeant was Bare Hill C.F.'s "Annex"

area, which includes, among other things, some inmate dormitories, as well as a school building

referred to as to the "annex school." Id. at ¶ 10. Defendant Barnaby's duties included making

rounds throughout the Annex and its building, including the annex school, and responding as

needed to incidents occurring therein. See id. at ¶ 11. The annex school is typically operated

during the morning (6:00 a.m. to 2:00 p.m.) shift, with inmate students arriving between 8:30 a.m.

and 9:00 a.m. See id. at ¶ 12. The annex school contains an entranceway with a set of double

outer doors, an inner foyer, and a second set of double doors leading from the foyer into the

school building itself. See id. at ¶ 13.

       Prior to the January 28, 2016 incident forming the basis for his lawsuit, Plaintiff did not

know, and had never met or conversed with, Defendant Barnaby. See Dkt. No. 63-6 at ¶ 14. On

January 28, 2016, Defendant Barnaby was on duty as Annex Sergeant as part of a double shift

when he received a radio call directing him to report to the annex school. See id. at ¶ 15.

                                                  3
Defendant Barnaby reported to the annex school on foot. See id. at ¶ 16. Once Defendant

Barnaby arrived at the annex school, he observed Plaintiff inside the foyer entrance in handcuffs.

See id. at ¶ 17.3 Defendant Barnaby also observed Defendant McGrath and several other officers.

See id. at ¶ 18.

        According to Defendant Barnaby, prior to his arrival, Defendant McGrath employed force

against Plaintiff when Plaintiff "came off the wall" and struck Defendant McGrath with an elbow

during the course of a routine pat-frisk. See Dkt. No. 60-1 at ¶ 19. While Plaintiff acknowledges

that Defendant McGrath used force against him prior to Defendant Barnaby's arrival, Plaintiff

denies that he "came off the wall" or that he struck Defendant McGrath at any point. See Dkt. No.

63-6 at ¶ 19. Rather, Plaintiff claims that the use of force was unprovoked and without

justification. See id.4 Additionally, while Defendant Barnaby claims that he did not observe any

part of the use of force at the annex school, Plaintiff asserts not only that Defendant Barnaby

observed Defendant McGrath using force against Plaintiff, but also that Defendant Barnaby

participated in the use of force at the annex school by kicking Plaintiff in the face. See Dkt. No.

60-1 at ¶ 20; Dkt. No. 63-6 at ¶ 20.

        Defendant Barnaby accompanied Plaintiff as he was escorted by van to Bare Hill C.F.'s

Special Housing Unit ("SHU") facility for admission in anticipation of disciplinary charges and a

hearing. See Dkt. No. 63-6 at ¶ 21. According to Plaintiff, once inside the SHU, he was he was

taken into the "frisk room" and ordered to put his hands on the wall. See Dkt. No. 63-1 at 2. At


        3
         While Defendant Barnaby contends that Plaintiff was handcuffed and standing when he
arrived, see Dkt. No. 60-1 at ¶ 17, Plaintiff claims that he has lying on the floor while handcuffed.
See Dkt. No. 63-6 at ¶ 17.
        4
          According to the report prepared by the DOCCS Office of Special Investigations ("OSI"),
Plaintiff's allegation that Defendant McGrath fabricated the claim that he assaulted Defendant
McGrath during the course of the pat-frisk was "substantiated." Dkt. No. 63-1.
                                                  4
this point, unknown officers punched him in the head and an unknown sergeant turned him

around and told him "not to say anything to anyone including the nurse." Id. At some point,

Defendant Barnaby collected the necessary paperwork for the assembly of a "use of force" report,

including requesting a "to:from" memorandum from Defendant McGrath, and authoring a

"to:from" of his own documenting his own actions and observations from the incident. See Dkt.

No. 63-6 at ¶ 23.

       Plaintiff was subsequently issued a disciplinary ticket in connection with the altercation

between him and Defendant McGrath; however, Defendant Barnaby never discussed the content

of the ticket with Defendant McGrath, nor edited the substance of the ticket. See id. at ¶ 24.

Defendant Barnaby likewise did not testify at the subsequent disciplinary hearing for Plaintiff on

the January 28, 2016 ticket. See id. at ¶ 25.

       In his amended complaint and in his responses to Defendant Barnaby's interrogatories,

Plaintiff claimed that Defendant Barnaby used excessive force against him during the January 28,

2016 incident, by kicking him in the face. See id. at ¶¶ 27-28. Additionally, although Plaintiff

was not able to definitively identify Defendant Barnaby, he testified at his deposition that he

suffered a single kick from the "white shirt" (officer holding the rank of sergeant or above) who

allegedly assaulted him on January 28, 2016. See id. at ¶ 29. Also during his deposition, Plaintiff

claimed that a "white shirt" grabbed him by the throat during his SHU admission and candidly

acknowledged that he could not be certain whether Defendant Barnaby was the "white shirt" in

question, but that he believed it to be Defendant Barnaby. See id. at ¶¶ 30-32.

       Inside the SHU, Plaintiff was strip-frisked in the presence and under the supervision of

Defendant Barnaby. See Dkt. No. 65-1 at ¶ 14. Later, after Plaintiff was taken to the infirmary,



                                                  5
he was diagnosed with multiple injuries; in addition to visible injuries to his face, head, and other

parts of his body, Plaintiff was diagnosed with a fractured rib. See id.

       As a result of the January 28, 2016 incident, Defendant McGrath was suspended from

DOCCS on August 15, 2016 and terminated on April 13, 2017. See id. at ¶ 18.

                                         III. DISCUSSION

A.     Standard of Review

       1. Summary Judgment Standard

       A court may grant a motion for summary judgment only if it determines that there is no

genuine issue of material fact to be tried and that the facts as to which there is no such issue

warrant judgment for the movant as a matter of law. See Chambers v. TRM Copy Ctrs. Corp., 43

F.3d 29, 36 (2d Cir. 1994) (citations omitted). When analyzing a summary judgment motion, the

court "cannot try issues of fact; it can only determine whether there are issues to be tried." Id. at

36-37 (quotation and other citation omitted). Moreover, it is well-settled that a party opposing a

motion for summary judgment may not simply rely on the assertions in its pleading. See Celotex

Corp. v. Catrett, 477 U.S. 317, 324 (1986) (quoting Fed. R. Civ. P. 56(c), (e)).

       In assessing the record to determine whether any such issues of material fact exist, the

court is required to resolve all ambiguities and draw all reasonable inferences in favor of the

nonmoving party. See Chambers, 43 F.3d at 36 (citing Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 255 (1986)) (other citations omitted). Where the non-movant either does not respond to the

motion or fails to dispute the movant's statement of material facts, the court must be satisfied that

the citations to evidence in the record support the movant's assertions. See Giannullo v. City of

New York, 322 F.3d 139, 143 n.5 (2d Cir. 2003) (holding that not verifying in the record the



                                                   6
assertions in the motion for summary judgment "would derogate the truth-finding functions of the

judicial process by substituting convenience for facts").

       2. Eighth Amendment Excessive Force

       To determine whether prison officials used excessive force in violation of the Eighth

Amendment, a court considers "whether force was applied in a good-faith effort to maintain or

restore discipline, or maliciously and sadistically to cause harm." Hudson v. McMillian, 503 U.S.

1, 7 (1992). To succeed on such a claim, a plaintiff must prove both an objective and subjective

element. See id. at 7-8.

       The objective element is "contextual and responsive to contemporary standards of

decency," id. at 8-9 (quotation and citation omitted), and requires that "the injury actually inflicted

is sufficiently serious to warrant Eighth Amendment protection." Blyden v. Mancusi, 186 F.3d

252, 262 (2d Cir. 1999). Thus, the Eighth Amendment "necessarily excludes from constitutional

recognition de minimis uses of physical force, provided that the use of force is not of a sort

repugnant to the conscience of mankind." Hudson, 503 U.S. at 9-10 (quotation marks and citation

omitted). "Consequently, not every malevolent touch by a prison guard gives rise to a federal

cause of action." Id. at 9 (citation omitted).

       The subjective component "requires a showing that the defendant had the necessary level

of culpability, shown by actions characterized by wantonness in light of the particular

circumstances surrounding the challenged conduct." Sims v. Artuz, 230 F.3d 14, 21 (2d Cir. 2000)

(quotation marks and citations omitted). Whether the defendant's conduct was "wanton" turns on

"whether force was applied in a good-faith effort to maintain or restore discipline, or maliciously

and sadistically to cause harm." Blyden, 186 F.3d at 262-63.

       3. Failure to Intervene

                                                   7
       "The Eighth Amendment [also] requires prison officials to take reasonable measures to

guarantee the safety of inmates in their custody." Hayes v. New York City Dept. of Corrs., 84 F.3d

614, 620 (2d Cir. 1996) (citing Farmer, 511 U.S. at 832). Law enforcement officials, including

prison officials, can be held liable under Section 1983 for failing to intervene in a situation where

another official is violating an inmate's constitutional rights, including the use of excessive force,

in their presence. See Curley v. Vill. of Suffern, 268 F.3d 65, 72 (2d Cir. 2001); see also Anderson

v. Branen, 17 F.3d 552, 557 (2d Cir. 1994) (holding that prison officials' Eighth Amendment duty

to take reasonable measures to guarantee the safety of inmates in their custody includes a duty to

protect inmates from harm threatened by other officers).

       4. Personal Involvement

       Section 1983 imposes liability for "conduct which 'subjects, or causes to be subjected' the

complainant to a deprivation of a right secured by the Constitution and laws." Rizzo v. Goode,

423 U.S. 362, 370-71 (1976) (quoting 42 U.S.C. § 1983). Not only must the conduct deprive the

plaintiff of rights and privileges secured by the Constitution, but the actions or omissions

attributable to each defendant must be the proximate cause of the injuries and consequent

damages that the plaintiff sustained. See Brown v. Coughlin, 758 F. Supp. 876, 881 (S.D.N.Y.

1991) (citing Martinez v. California, 444 U.S. 277, 100 S. Ct. 553, 62 L. Ed. 2d 481, reh. denied,

445 U.S. 920, 100 S. Ct. 1285, 63 L. Ed. 2d 606 (1980)). As such, for a plaintiff to recover in a

section 1983 action, he must establish a causal connection between the acts or omissions of each

defendant and any injury or damages he suffered as a result of those acts or omissions. See id.

(citing Givhan v. Western Line Consolidated School District, 439 U.S. 410, 99 S. Ct. 693, 58 L.

Ed. 2d 619 (1979)) (other citation omitted).

B.     Defendant McGrath

                                                   8
       In his motion for partial summary judgment, Defendant McGrath seeks dismissal of all

claims except for Plaintiff's Eighth Amendment excessive force claim. See Dkt. No. 61-17 at 10.

In response to Defendant McGrath's motion for partial summary judgment, Plaintiff indicates that

he "does not oppose defendant Justin McGrath's motion for partial summary judgment dismissing

the second, third, fourth, fifth, and sixth causes of action of plaintiff's amended complaint against

defendant McGrath." Dkt. No. 64 at 1. In light of Plaintiff's response, the Court grants Defendant

McGrath's partial motion for summary judgment in its entirety. As such, the only remaining claim

against Defendant McGrath is Plaintiff's Eighth Amendment excessive force cause of action.

C.     Defendant Barnaby

       1. Fourteenth Amendment

       Defendant Barnaby contends that the Fourteenth Amendment claim should be dismissed

as duplicative and because the Eighth Amendment governs inmate claims of excessive force. See

Dkt. No. 60-13 at 8. In response, Plaintiff indicates that he does not opposed Defendant Barnaby's

motion "to the extent it seeks dismissal of the Second Cause of Action in plaintiff's amended

complaint, which asserts a claim under 42 U.S.C. § 1983 based on violations of the Fourteenth

Amendment." Dkt. No. 63-7 at 2. In light of Plaintiff's response, the Court grants Defendant

Barnaby's motion for summary judgment to the extent it seeks dismissal of Plaintiff's Fourteenth

Amendment claim.

       2. Eighth Amendment

       In his motion for summary judgment, Defendant Barnaby claims that the Eighth

Amendment claim against him should be dismissed because of his lack of personal involvement.

See Dkt. No. 60-13 at 11-14. Defendant Barnaby claims that, "despite an allegation in the

Plaintiff's Amended Complaint that Sergeant Barnaby employed excessive force against him at

                                                  9
Bare Hill (viz., kicked him during a use-of-force, or else failed to intervene) on January 28, 2016,

his deposition testimony reflects the kind of equivocation that" makes summary judgment

appropriate. Id. at 12-13.

        At Plaintiff's deposition, he first testified that he did not know who the alleged assailant in

the white shirt was. See Dkt. No. 60-5 at 97-98. Later during his deposition, when asked who

grabbed him by the throat while in SHU, Plaintiff again was unable to identify the individual,

other than to indicate that "it was a white shirt." Id. at 106-08. Contrary to Defendant Barnaby's

assertions, this is not the type of "inconsistency and equivocation" rendering summary judgment

appropriate.

        First, the Court notes that Plaintiff readily acknowledged that, prior to the January 28,

2016 incident forming the basis for his lawsuit, Plaintiff did not know, and had never met or

conversed with, Defendant Barnaby. See Dkt. No. 63-6 at ¶ 14. At Plaintiff's deposition,

although he stated that he could not describe what Defendant Barnaby looks like, Plaintiff claimed

that he "could pick him out of a picture." Dkt. No. 60-5 at 171.

        In his declaration in opposition to Defendant Barnaby's motion for summary judgment,

Plaintiff states as follows:

                         2. On January 28, 2016, while inside the front vestibule of
                the Annex School at the Bare Hill Correctional Facility, I was
                brutally beaten by defendant C.O. Justin McGrath (McGrath)
                without any provocation or justification. Then, while I was lying on
                the floor of the vestibule, already in handcuffs and with McGrath
                restraining me, an officer whose name I did not know at the time,
                but who was wearing a white shirt that I recognized as being worn
                only by officers with the rank of sergeant or above, entered the
                vestibule and kicked me in the face. I later learned the identity of
                this officer as Sergeant Matthew Barnaby.

                       3. Although other officers responded to the scene and
                entered the vestibule, none of those other officers were wearing a

                                                  10
               white shirt; they all wore the blue shirts worn by correction officers
               below the rank of sergeant.

                      4. As a result of this incident, my face was bloody and
               bruised and I suffered several injuries, including a broken rib.
               Nevertheless, I was taken not to the infirmary, but directly to the
               Special Housing Unit (SHU) by Barnaby and a correction officer.

                       5. While inside the SHU, I was strip frisked by a correction
               officer while Barnaby was present and looking on.

                       6. At my deposition, I testified that while I was unable to
               give a full description of Barnaby, "I could pick him out in a
               picture." Since my deposition, I have seen several photographs that
               have been posted on Barnaby's "Facebook" page, and I recognize
               Barnaby in those photographs. Some of those photographs are
               annexed to this Declaration, and I have drawn arrows on those
               photographs pointing to Barnaby. I am 100% certain that the
               individual in those pictures who I have pointed out is the officer
               who on January 28, 2016 was wearing the white shirt, entered the
               foyer in the Annex School, kicked me in the face, and then
               accompanied me to the SHU.

Dkt. No. 63-2 at ¶¶ 2-6. Plaintiff has indicated on the photographs provided who Defendant

Barnaby is in each. Contrary to Defendant Barnaby's assertions, Plaintiff's inability to describe

Defendant Barnaby, in detail, during his deposition does not warrant dismissal.

       As Plaintiff correctly notes, even prior to the photo identification, there was ample

circumstantial evidence creating a question of fact as to whether Defendant Barnaby was

personally involved in the January 28, 2016 incident. Both Defendants Barnaby and McGrath

testified at their respective depositions that Defendant Barnaby responded to the scene of the

incident. See Dkt. No. 60-7 at 29; Dkt. No. 60-6 at 128-29. Defendant Barnaby testified that he

responded to the scene immediately, arriving about thirty-five seconds after being summoned.

See Dkt. No. 60-7 at 29-30. It is also undisputed that when he arrived at the scene, Defendant

Barnaby was wearing the "white shirt" reserved for officers with the rank of sergeant and above,


                                                 11
see Dkt. No. 60-6 at 131, and that all of the other officers who entered the vestibule were wearing

the "blue shirt" reserved for officers below the rank of sergeant. See id. at 130-32; Dkt. No. 60-7

at 64-65.5 At his deposition, Plaintiff testified that, while he was being beaten by Defendant

McGrath, the officer with the "white shirt" who entered the vestibule kicked him in the face while

he was lying on the ground in handcuffs. See Dkt. No. 60-5 at 98. Defendant Barnaby also

acknowledged that, immediately following the incident, it was he who brought Plaintiff to Bare

Hill C.F.'s SHU. See Dkt. No. 60-7 at 46, 50.

        While Defendant Barnaby is correct that Plaintiff could not describe him in detail at his

deposition, Plaintiff consistently asserted in his pleadings and testimony that the "white shirt" who

responded to annex school participated in the claimed excessive force and failed to protect him

from such force. Since Defendant Barnaby was, by his own admission, the only "white shirt" to

respond to the incident, the Court finds that this is sufficient to create a question of fact as to

whether he was personally involved in the alleged use of excessive force. See McGowan v. Town

of Evans, No. 15-cv-672, 2017 WL 5633389, *10 n.5 (W.D.N.Y. Sept. 13, 2017) (rejecting the

"defendants' argument that plaintiff has failed to raise a question of fact as to the personal

involvement of Officer Castle because plaintiff was unable to identify Castle during her

deposition. An arrestee's 'inability to positively identify those who allegedly violated his rights is

not per se fatal to his claims'") (quotation omitted); see also Jeffreys v. Rossi, 275 F. Supp. 2d

463, 474 (S.D.N.Y. 2003) ("A plaintiff need not establish who, among a group of officers, directly

participated in the attack and who failed to intervene"); Beard v. Hawkins, No. 14-cv-13465, 2016



        5
         At his deposition, Defendant Barnaby stated that approximately two other "white shirts"
responded to the incident, but "[t]hey were standing outside of the building" and did not "enter the
foyer." Dkt. No. 60-7 at 64-65. Defendant Barnaby could not recall the names of either of the
other sergeants who responded to the incident. See id.
                                                   12
WL 7650794, *8 (E.D. Mich. Dec. 15, 2016) ("Here, although Beard could not identify the

precise actions of Losh or Karpinsky, he detailed what he perceived during the arrest as excessive

force, and the officers placed themselves at the immediate scene of the events, raising a question

of fact regarding whether they had personal involvement in the alleged constitutional violation")

(citing Binay v. Bettendorf, 601 F.3d 640, 651 (6th Cir. 2010); Pershell v. Cook, 430 Fed. Appx.

410, 416 (6th Cir. 2011)).

       Accordingly, the Court denies Defendant Barnaby's motion for summary judgment as to

Plaintiff's Eighth Amendment excessive force and failure to protect claims.

       3. State-Law Claims

       In his response to Defendant Barnaby's motion for summary judgment, Plaintiff claims

that "[w]hile Barnaby's Notice of Motion purports to seek dismissal of plaintiff's amended

complaint 'in its entirety,' the Memorandum of Law and other papers submitted by Barnaby in

support of his motion argue for dismissal only of plaintiff's Eighth and Fourteenth Amendment

causes of action against Barnaby. Barnaby's motion papers do not address the three state-law

causes of action asserted against Barnaby in plaintiff's amended complaint." Dkt. No. 63-7 at 2

n.11. While this may be true, as the Court previously noted, Plaintiff's state-law claims against

Defendant Barnaby were dismissed in the Court's June 19, 2018 Memorandum-Decision and

Order. See Dkt. No. 24. As such, the only remaining claims against Defendant Barnaby are

Plaintiff's Eighth Amendment excessive force and failure to intervene claims.

                                       IV. CONCLUSION

       After carefully reviewing the entire record in this matter, the parties' submissions and the

applicable law, and for the above-stated reasons, the Court hereby



                                                 13
       ORDERS that Defendant Barnaby's motion for summary judgment (Dkt. No. 60) is

GRANTED in part and DENIED in part; and the Court further

       ORDERS that Defendant McGrath's motion for partial summary judgment (Dkt. No. 61)

is GRANTED in its entirety; and the Court further

       ORDERS that the Clerk of the Court shall serve a copy of this Memorandum-Decision

and Order on the parties in accordance with the Local Rules.

IT IS SO ORDERED.

Dated: April 9, 2020
       Albany, New York




                                               14
